Citation Nr: 1007396	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-13 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, also claimed as posttraumatic stress 
disorder and nervous condition, and if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma, to include 
as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to April 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

Although the RO appeared to address the claims on the merits, 
the preliminary question of whether previously denied claims 
should be reopened is a jurisdictional matter that must first 
be addressed before the Board may consider the underlying 
claims on their merits.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 
1996).  Therefore, the initial question before the Board is 
whether new and material evidence has been presented; thus, 
the issues are characterized as such on the title page of 
this decision

In consideration of a recent United States Court of Appeals 
for Veterans Claims (Court) decision, the Board has 
recharacterized the Veteran's psychiatric claim, as is now 
stated on the title page.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

The Veteran had a personal, informal hearing before a hearing 
officer at the RO in December 2005 and this informal hearing 
was summarized in a December 2005 Report of Contact that is 
of record.  

In May 2008 the Veteran submitted another personal statement 
and a copy of a May 2008 VA treatment report with a signed, 
written waiver of RO review.  

The issues of service connection for an acquired psychiatric 
disability and of whether new and material evidence has been 
submitted to reopen a claim for service connection for asthma 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not perfect an appeal for the rating 
decision dated in October 2002 which denied entitlement to 
service connection for posttraumatic stress disorder.   

2.  The evidence submitted since the time of the RO's October 
2002 decision denying service connection for PTSD is not 
redundant, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating the Veteran's 
current claim.  


CONCLUSION OF LAW

Evidence added to the record since the final October 2002 
rating decision is new and material; thus, the claim of 
entitlement to service connection for an acquired psychiatric 
disability, claimed as PTSD and a nervous condition, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue of an acquired psychiatric 
disability, the initial question before the Board is whether 
new and material evidence has been presented.  

With respect to applications to reopen filed on or after 
August 29, 2001, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
any duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.

In an April 2001 statement the Veteran requested service 
connection for a nervous condition, among other disabilities.  
In an April 2001 formal claim, the Veteran listed PTSD.  In a 
May 2002 rating decision, the RO denied service connection 
for PTSD in addition to other claims.  In a May 2002 
statement the Veteran requested reconsideration; the RO 
issued an October 2002 rating decision continuing the 
denials.  Following the Veteran's July 2003 notice of 
disagreement, the RO issued the February 2004 statement of 
the case.  The Veteran did not timely perfect his appeal and 
that October 2002 rating decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  See March 2005 RO letter to 
Veteran.

In a September 2005 statement, the Veteran submitted a new 
claim for a psychiatric condition.  After his informal 
hearing and submission of evidence, the RO denial service 
connection in the December 2005 rating decision now on appeal 
before the Board.

The evidence before the RO as it issued the October 2002 
rating decision was the Veteran's service treatment records, 
his service personnel records, statements dated in 2001, VA 
treatment records from February 2001 to June 2001, VA Mental 
Disorders examination and a VA general medical examination 
both dated May 2001, and personal statements dated in 2002.

The pertinent evidence added to the record since the October 
2002 rating decision includes VA employee health records 
dated July 1995; VA treatment records for the period from 
September 1995 to November 2005; an October 2003 statement 
from the Veteran's mother; personal statements spanning 2003 
through 2008; additional service personnel records, December 
2005 summary of informal RO hearing (VA Form 119); an April 
2006 Formal Finding regarding attempts to confirm the 
Veteran's stressors; VA treatment records from September 2006 
to July 2007; and a working copy of a May 2008 VA treatment 
report.                

The evidence in the VA treatment reports that the Veteran has 
received a PTSD diagnosis from several VA medical personnel 
(April 2007, May 2008) was not previously before agency 
decision makers and is not cumulative or redundant of 
evidence associated with the claims file at the time of the 
October 2002 rating decision.  As such, it is "new" as 
contemplated under 38 C.F.R. § 3.156(a).  Furthermore, 
because this evidence suggests that the Veteran has a PTSD 
disability that was ultimately incurred in service, it 
relates to an unestablished fact necessary to substantiate 
the claim and is found to raise a reasonable possibility of 
substantiating the claim. 

For these reasons, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been satisfied, and the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, claimed as PTSD and a nervous 
condition, is reopened.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In this 
case, with regard to the acquired psychiatric disability 
claim to reopen, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.   


ORDER

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric 
disability, claimed as PTSD and a nervous condition, is 
reopened, and the appeal is granted only to that extent. 


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development prior to final appellate 
review.  More specifically, it appears that there are 
potentially relevant records from the Social Security 
Administration that have not been obtained.

Following the Veteran's original informal claims, the RO in 
April 2001 received a negative reply to its query regarding 
the Veteran's receipt of Social Security disability benefits.  
However, the RO confirmed in May 2002, and then again in 
September 2003, that the Veteran was receiving disability 
benefits, their amount, and that the date the Social Security 
Administration assigned for the start of his disability.  
Yet, the RO did not send a request for the determination or 
the underlying medical documents.  In the Veteran's March 
2007 statement (claiming special monthly compensation) the 
representative notes his only income is from Social Security.

Having been put on notice of the existence of this evidence, 
the Board is of the opinion that the VA's duty to assist the 
Veteran extends to obtaining these relevant government 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 
"As part of the Secretary's obligation to review a thorough 
and complete record, VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by the administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 9 
Vet.App. 67, 74 (1996).

Further, a review of the Veteran's VA treatment records finds 
a statement by the Veteran that he had had inpatient mental 
health treatment at the VA medical facility in Loma Linda, 
California, during a 2003 visit to that state.  The VA 
treatment records in the claims file stop in November 2005 
and begin again in September 2006 and contain a reference to 
June 2006 mental health care.  All VA treatment records must 
be included in the record.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claims file a copy of any 
decision awarding the Veteran disability 
benefits from the Social Security 
Administration and the medical evidence 
considered in reaching any such decision.

2.  The RO/AMC should obtain and associate 
with the claims file any VA treatment 
records pertaining to the Veteran's mental 
health or pulmonary disabilities dated 
since July 2007, the date of the last VA 
records referred to in the Statement of 
the Case, as well as any VA treatment 
records pertaining to the Veteran's mental 
health and pulmonary disability dated 
between November 2005 and September 2006, 
all from the Phoenix, Arizona, VA medical 
facility.  

3.  The RO/AMC should obtain and associate 
with the claims file any VA treatment 
records pertaining to the Veteran's mental 
health inpatient or outpatient treatment 
at the Loma Linda VA medical facility in 
California dated between April and July 
2003.    

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


